Exhibit 10.1 September 10, 2013 Keith Darragh 39 Dartmouth Road Mountain Lakes, NJ 07046 RE: EMPLOYMENT OFFER Dear Keith: It is my pleasure to offer you the position of Vice President of Finance of Vision-Sciences, Inc. (the “ Company ”). This offer letter and the employment terms attached as Exhibit A , contains the terms of our employment offer to you. 1. Start Date . Your start date for employment with the Company (the “ Start Date ”) will be on a date to be agreed upon, but not later than September 23, 2013. 2. Responsibilities; Reporting . In your position you will be responsible for the management of the Company’s financial operations and accounting, SEC reporting, insurance matters, and working with our audit committee and senior management with respect to all of the Company’s financial affairs. You will be named as our Principal Accounting Officer and Principal Financial Officer. You will also perform such other duties and responsibilities that are commensurate with your position and as are from time to time assigned to you. You will report to the CEO. You will perform your duties at the Company's headquarters, located in Orangeburg, New York. 3. Base Salary . You will receive an annualized base salary of $200,000 (“ Base Salary ”), subject to applicable withholding, which will be paid in accordance with the Company’s payroll practices. Future adjustments will be based upon the results of your annual performance review and are subject to the Board’s discretion. 4. Stock Options and Restricted Stock. In light of your prior service as an employee and subsequent uninterrupted service as a consultant to the Company, you will be deemed to have been in continuous service since August 31, 2009 for the purposes of your prior option grants and restricted stock grants, which will continue to vest, and for the purposes of the benefits and PTO identified in paragraph 5 and paragraph 6 of this letter. 5. Benefits . You will be entitled to participate in the Company’s standard benefits package, which may be changed from time to time, currently including insurance for medical, dental, life, short-term disability, long-term disability and the Company’s 401K plan. 6. PTO . You will be eligible for paid time off and all major United States holidays, consistent with Company policies. 7. Expenses and Travel . The Company will reimburse you for all reasonable travel and lodging expenses actually incurred or paid by you in performance of your services, on a monthly basis, consistent with the Company’s policy. 40 Ramland Road South ● Orangeburg, NY 10962 Tel: (845) 365-0600●
